Exhibit 10.2

***Text Omitted and Filed Separately with

the Securities and Exchange Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2.

EXECUTION VERSION

SUPPLY AGREEMENT

This SUPPLY AGREEMENT (together with all schedules attached hereto, the
“Agreement”) is entered into as of August 11, 2014 (the “Execution Date”) and is
effective as of the Effective Date (as defined in the License Agreement (as
defined below)) between MANNKIND CORPORATION, a Delaware corporation
(“MannKind”), having a principal place of business at 28903 North Avenue Paine,
Valencia, California 91355, USA, and SANOFI-AVENTIS DEUTSCHLAND GMBH, a company
organized and existing under the laws of Germany (“Sanofi”), with a place of
business at 65926 Frankfurt am Main, Germany.

RECITALS

WHEREAS, MannKind has developed and has obtained approval in the United States
of Product for improvement of glycemic control in adult patients with diabetes
and owns or controls certain patents, know-how and other intellectual property
related to Product;

WHEREAS, Sanofi is engaged in the development and commercialization of
pharmaceutical products;

WHEREAS, MannKind, Technosphere International C.V., a Dutch limited partnership,
MannKind Netherlands B.V., a Dutch limited liability company, and Sanofi are
entering into a License and Collaboration Agreement of even date herewith (as
may be amended, the “License Agreement”) under which Sanofi is receiving
licenses to develop and commercialize Product in the Territory; and

WHEREAS, MannKind desires to supply Product to Sanofi and its Affiliates in
connection with the License Agreement on the terms and conditions set forth
herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, MannKind and Sanofi
hereby agree as follows:

ARTICLE 1

DEFINITIONS

Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth for such terms in the License Agreement. The following terms
used herein shall have the following meanings:

1.1 “Amphastar” shall mean Amphastar France Pharmaceuticals S.A.S.

1.2 “[…***…] Insulin” shall have the meaning set forth in Article 13.

1.3 “Arbitration Deadline” shall have the meaning set forth in Section 12.2.

***Confidential Treatment Requested



--------------------------------------------------------------------------------

1.4 “Audit Disagreement” shall have the meaning set forth in Section 4.4(d).

1.5 “Binding Forecast” shall have the meaning set forth in Section 3.2.

1.6 “Certificate of Conformance” shall have the meaning set forth in
Section 5.2(b).

1.7 “cGMP” shall mean the current good manufacturing practices for the
manufacture and testing of pharmaceutical materials and devices required by the
FDA or other Regulatory Authority(ies).

1.8 “Clinical Supply Agreement” shall have the meaning set forth in
Section 2.1(a)(ii).

1.9 “Clinical Supply Quality Agreement” shall have the meaning set forth in
Section 2.1(a)(ii).

1.10 “COGS Cap” shall have the meaning set forth in Section 4.1.

1.11 “Commercially Reasonable Manufacturing Efforts” shall mean, with respect to
the efforts and resources required to fulfill any Manufacturing obligation
hereunder, the use of reasonable efforts and resources, in good faith,
consistent with the customary legal, medical, scientific judgment and business
practices of large or medium size Manufacturing companies in the pharmaceutical
industry or the biotech industry.

1.12 “Cost of Goods” shall mean, with respect to any Product supplied within the
scope of this agreement the unit cost of manufacture consisting of (a) Direct
Material Costs, (b) Direct Operating Labor Costs and (c) Indirect Expenses, each
as defined below, all as fairly and reasonably attributable to the Product
within the scope of this Agreement.

(a) “Direct Material Costs” means the cost of purchased materials used in the
manufacture or packaging of the Product, including costs of Raw Materials,
excipients, intermediates and laboratory reagents and consumables, and costs of
packaging materials, labels and other printed materials used in the production
of Product;

(b) “Direct Operating Labor Costs” means the personnel cost of employees
directly employed in the manufacturing, packaging, quality testing or release of
the Product, including basic wages, labor and related payroll taxes and
benefits; and

(c) “Indirect Expenses” means:

(i) Depreciation costs or lease/rental for manufacturing buildings and equipment
and costs for maintenance and repair of such buildings and equipment. The
depreciation costs shall be allocated using an appropriate methodology. Costs of
equipment shall be based on a planned utilization of equipment. Facility and
equipment depreciation and/or lease/rental shall be allocated to production
proportionate to the usage of the Manufacturing facility and equipment for the
actual Manufacturing of Product;

 

2.



--------------------------------------------------------------------------------

(ii) Allocable Overhead, as such term is defined in Exhibit B to the License
Agreement;

(iii) Quality assurance activities;

(iv) Interim transportation, or any related transportation cost including
tertiary packaging and storage of Product, as incurred or spent in connection
with this Agreement;

(v) Costs of approved Third Party manufacturers (such costs will include the
actual amount paid including the benefit of any price reductions, payment or
terms discounts or other reimbursements, such as volume discounts, that may be
applicable to such purchases); and

(vi) Subject to Section 6.4, costs associated with changes of the Product
Specifications or the Manufacturing Process.

For the avoidance of doubt, the following expenses will not be included in Cost
of Goods:

(A) Expenses associated with excess or idle capacity (including insurance and
maintenance thereof), subject to Section 2.1(b)(ii);

(B) The value of any stock provisions or write-offs, either due to quality
non-compliance, or obsolescence and any associated costs for physical
destruction;

(C) Project related costs (e.g., process development, plant commissioning,
process improvement projects);

(D) Support functions not allocated to the Product within the scope of this
Agreement;

(E) Costs of asset write off;

(F) Indemnities incurred by the supplier; and

(G) Business interruption insurance and product liability insurance.

1.13 “CPI” shall have the meaning set forth in Section 4.1(b).

1.14 “Cumulative COGS” shall have the meaning set forth in Section 4.1(c)(i).

1.15 “Due Date” shall have the meaning set forth in Section 4.3(b).

1.16 “Estimated Annual Volume” shall have the meaning set forth in Section 3.2.

1.17 “Estimated COGS” shall have the meaning set forth in Section 4.1.

1.18 “Forecast” shall have the meaning set forth in Section 3.2.

 

3.



--------------------------------------------------------------------------------

1.19 “Grace Period” shall have the meaning set forth in Section 6.7(c).

1.20 “Hardship” shall have the meaning set forth in Section 4.1(b)(ii).

1.21 “IBA Guidelines on Evidence” shall have the meaning set forth in
Section 12.2.

1.22 “ICH” shall mean the International Conference on Harmonization (of
Technical Requirements for Registration of Pharmaceuticals for Human Use).

1.23 “Indemnitee” shall have the meaning set forth in Section 11.3.

1.24 “Indemnitor” shall have the meaning set forth in Section 11.3.

1.25 “Insulin Exercise Notice” shall have the meaning set forth in Article 13.

1.26 “Insulin Price” shall have the meaning set forth in Article 13.

1.27 “Insulin Put Option” shall have the meaning set forth in Article 13.

1.28 “Intervening Event” shall have the meaning set forth in Section 14.1.

1.29 “Launch Quantities” shall have the meaning set forth in Section 3.1.

1.30 “License Agreement” shall have the meaning set forth in the Recitals to
this Agreement.

1.31 “Losses” shall have the meaning set forth in Section 11.1.

1.32 “MannKind Facility” shall mean MannKind’s facility located in Danbury,
Connecticut, USA, where Product shall be Manufactured for Sanofi under this
Agreement.

1.33 “MannKind Indemnitees” shall have the meaning set forth in Section 11.1.

1.34 “Manufacturing Process” shall have the meaning set forth in Section 6.4.

1.35 “Manufacturing Right” shall have the meaning set forth in Section 6.7(b).

1.36 “Manufacturing Technology” shall mean all MannKind Technology that is
necessary or useful for the Manufacture of Product, including such Information
contained in the CMC section of any applicable Regulatory Filing and trade
secrets, and including materials receiving and inspection procedures, Product
work instructions and standard operating procedures, records of yield for each
Manufacturing step, Product engineering reports and improvement plans, list of
instrumentation and description of the analytical methods used for the testing
of the Product and the materials, device master file, device design history file
and mold process documentation.

1.37 “Objection Notice” shall have the meaning set forth in Section 5.3(b).

1.38 “Paid Price” shall have the meaning set forth in Section 4.1.

 

4.



--------------------------------------------------------------------------------

1.39 “Party” shall mean MannKind or Sanofi individually, and “Parties” shall
mean MannKind and Sanofi collectively.

1.40 “Product Specifications” shall mean the specifications for Product
contained in the NDA for Product or in the applicable Marketing Approval of any
country or jurisdiction in the Territory other than the United States, as
applicable, and any other specifications mutually agreed to in writing by the
Parties and changes to such specifications made at the request of a Regulatory
Authority in a given country or jurisdiction in the Territory or by written
agreement of the Parties from time to time, including the specifications set
forth in the Quality Agreement.

1.41 “Put Closing Date” shall have the meaning set forth in Article 13.

1.42 “Quality Agreement” shall have the meaning set forth in Section 5.1.

1.43 “Raw Materials” shall have the meaning set forth in Section 6.1(a).

1.44 “S&OP Process” shall have the meaning set forth in Section 2.3(b).

1.45 “Sanofi Indemnitees” shall have the meaning set forth in Section 11.2.

1.46 “Sanofi Site” shall have the meaning set forth in Section 2.1(b)(ii).

1.47 “Semi-Finished Product” shall have the meaning set forth in Section 6.5(b).

1.48 “SKU” shall mean stock keeping unit.

1.49 “Term” shall have the meanings provided in Section 10.1.

1.50 “Testing Technology/Processes” shall mean all technology and processes in
the possession, custody or control of MannKind that are necessary or useful for
the testing of Product or any component thereof to determine whether it meets
Product Specifications.

1.51 “Third Party Claims” shall have the meaning set forth in Section 11.1.

1.52 “Trigger Event” shall have the meaning set forth in Section 6.7(b).

ARTICLE 2

PURCHASE AND SUPPLY

2.1 Supply by MannKind.

(a) Supply Obligation.

(i) Commercial Supply. Subject to the terms and conditions of this Agreement
(including Sections 2.1(b)(ii) and 6.7), MannKind will Manufacture or have
Manufactured and supply or have supplied to Sanofi or its Affiliates or its
sublicensees such quantities and SKUs of Product as requested by Sanofi to cover
total commercial requirements of

 

5.



--------------------------------------------------------------------------------

Sanofi (for Sanofi and its Affiliates and its sublicensees) for Product in the
Field in the Territory, including Product requested by Sanofi for promotional
activities.

(ii) Clinical Supply. As soon as reasonably practicable after the Effective
Date, the Parties shall enter into a written agreement (the “Clinical Supply
Agreement”) setting forth terms and conditions pursuant to which MannKind will
Manufacture or have Manufactured and supply or have supplied to Sanofi such
quantities and SKUs of Product as requested by Sanofi for any Development
activities in the Field in the Territory as well as a quality agreement that
details the quality assurance obligations of each Party relating thereto (the
“Clinical Supply Quality Agreement”). Prior to effectiveness of the Clinical
Supply Agreement and the Clinical Supply Quality Agreement, MannKind will
Manufacture or have Manufactured and supply or have supplied to Sanofi in
accordance with the terms of this Agreement and the Quality Agreement, as
applicable, such quantities and SKUs of Product as requested by Sanofi for any
Development activities in the Field in the Territory.

(b) Exclusivity.

(i) Exclusive Supply. Subject to the terms and conditions of this Agreement
(including Sections 2.1(b)(ii) and 6.7), (a) MannKind will be the exclusive
supplier to Sanofi and its Affiliates and its sublicensees of Product during the
Term, and (b) Sanofi agrees that in no event shall Sanofi or its Affiliates or
its sublicensees Manufacture or have Manufactured Product, or purchase Product
from any party other than MannKind. Notwithstanding the foregoing, the Parties
shall upon Sanofi’s request discuss in good faith the possibility that Sanofi
perform final packing of Product (insertion of Device and sealed foil packages
containing blister cards of cartridges).

(ii) Sanofi Option. Notwithstanding the foregoing, the Parties acknowledge and
agree that Sanofi shall have the option (the “Sanofi Option”), exercisable at
Sanofi’s sole discretion upon written notice to MannKind, to establish another
facility of Sanofi or its Affiliate in which Product will be Manufactured (such
facility, the “Sanofi Site”), it being understood that such Sanofi Option shall
not be exercised before MannKind has committed the capital investment required
to bring the MannKind Facility to a level of capacity representing approximately
[…***…] percent ([…***…]%) of its maximum capacity (corresponding under
MannKind’s current investment plan to the Manufacture of approximately […***…]
cartridges of Product annually). For the avoidance of doubt, development of
capacity at the MannKind Facility and/or the Sanofi Site shall be submitted to
the approval of the JAC.

(iii) Effect of Exercise of the Sanofi Option and Qualification of the Sanofi
Site. Upon the exercise of the Sanofi Option, (x) the Parties will coordinate
the planning for the Sanofi Site with any further expansion of the MannKind
Facility to minimize underutilization of both the MannKind Facility and the
Sanofi Site after the Sanofi Site is subsequently qualified, and (y) MannKind
will perform those technology transfer obligations triggered by exercise of the
Sanofi Option set forth in Section 6.6. Upon qualification of the Sanofi Site,
Section 2.1(b)(i) shall be deemed amended so that all references to “MannKind”
therein shall be deemed to be references to “MannKind and the Sanofi Site”. From
and after qualification of the Sanofi Site, the MannKind Facility and the Sanofi
Site shall each be entitled

 

***Confidential Treatment Requested

6.



--------------------------------------------------------------------------------

to Manufacture and supply one-third (1/3) of total Product volumes (at their
respective Cost of Goods and without reference to any COGS Cap), with the last
one-third (1/3) of Product volumes being allocated to the MannKind Facility
and/or the Sanofi Site in a manner that minimizes the overall Cost of Goods;
provided, however, that if such allocation of Product volumes results in
underutilization of either the MannKind Facility or the Sanofi Site, then
notwithstanding Section 1.12, (1) during such period(s) that MannKind delivers
all of its volume allocation within the tolerances set forth in Section 3.4,
then the costs of such underutilization shall be included in the Cost of Goods
for Product Manufactured and supplied from the MannKind Facility at all times
that the MannKind Facility is under-utilized as a result of such allocation of
Product volumes between the MannKind Facility and the Sanofi Site; and (2) the
costs of such underutilization shall be included in the Cost of Goods for
Product Manufactured and supplied from the Sanofi Site at all times that the
Sanofi Site is under-utilized as a result of such allocation of Product volumes
between the MannKind Facility and the Sanofi Site.

2.2 Form of Supply. MannKind shall supply Product to Sanofi in the form of
finished Product (i.e., individual doses, final packaging, etc.) ready and
suitable for distribution and sale to the market in the relevant jurisdiction in
the Territory (or as otherwise reasonably requested by Sanofi with respect to
Product for any Development activities permitted under the License Agreement).
Without limiting the foregoing, MannKind shall be responsible for packaging
Product in blister cards contained in a foil overwrap and supplying Product to
Sanofi in finished packaging, including (a) all labeling and other written,
printed or graphic content (i) affixed to Product or any container or wrapper
utilized with Product or (ii) accompanying Product, including package inserts,
and (b) all containers for Product, including cartons, shipping cases or any
other like matter used in packaging or accompanying Product. All such packaging
shall be in a form approved in advance by Sanofi and MannKind shall include
Sanofi’s name on such packaging in the manner and format specified by Sanofi.
MannKind shall be responsible for ensuring that all labels and packaging for
Product supplied hereunder shall, at the time of supply, conform to the labels
for the Product approved by Sanofi.

2.3 Cooperation.

(a) Monthly Review. Each Party shall forthwith upon execution of this Agreement,
appoint one (1) of its employees to be a relationship manager responsible for
acting as liaison between the Parties with regard to matters described in this
Agreement. The relationship managers shall meet (either in person or by phone)
not less than monthly to review the current status of the business relationship
and manage any issues that have arisen.

(b) Sales and Operational Planning. The Parties, through their relationship
managers, shall establish a process for aligning Sanofi’s sales plans with
MannKind’s operations plans in order to (i) optimize Product supply taking into
account the utilization of production resources and any equipment and material
constraints, (ii) manage inventory levels and order backlogs, and
(iii) establish metrics for the measurement of effective performance (the “S&OP
Process”). The Parties agree that the S&OP Process will form the basis for
MannKind’s master production schedule and for decisions about material and labor
resources. Accordingly, Sanofi acknowledges the need for accurate and timely
adjustments to Forecasts so that supply capacity can be managed appropriately.

 

7.



--------------------------------------------------------------------------------

(c) Person-in-Plant. Upon MannKind’s receipt of at least seven (7) days’ prior
notice from Sanofi during the Term and at no additional cost to Sanofi, Sanofi
may place up to two (2) employees or authorized representatives (with such
authorized representatives being subject to MannKind’s prior approval, such
approval not to be unreasonably withheld, conditioned or delayed) on-site at the
MannKind Facility during the Term. Sanofi’s representatives shall have access to
MannKind’s production and quality control areas related to the Product
(including when in operation) and to Product documentation, it being understood
that Sanofi’s representatives at the MannKind Facility shall accept MannKind’s
procedures regulating external customer relationships (including cGMP training,
hygiene, confidentiality and controlled access to facilities and documents) and
will obtain MannKind’s written agreement (such agreement not to be unreasonably
withheld, conditions or delayed) prior to any active participation in the
Manufacture or testing of Product. MannKind will make available office space to
any such Sanofi representatives on-site at the MannKind Facility, and any
reasonable and customary related office resources and support services (such as
telephone and data communications wiring in such facilities and patch cables
located in network wiring closets in such facilities, parking privileges, access
cards or badges, and furniture), at a level of support that MannKind provides
such items to its own comparable employees.

(d) Continuous Improvement. MannKind shall continuously seek to improve the
actual Cost of Goods throughout the Term, and, at the request of Sanofi, provide
Sanofi with written evidence demonstrating the efforts and activities undertaken
by MannKind in furtherance thereof through the Manufacturing working group of
the JAC. At the request of MannKind, Sanofi shall provide reasonable support to
MannKind therefor, such as offering (i) certain Manufacturing services related
to the Product at their fully burdened manufacturing cost without any markup, as
well as (ii) the supply of certain Raw Materials under the conditions set forth
in Section 6.1(a). Notwithstanding the foregoing, MannKind acknowledges and
agrees that (x) MannKind is and shall remain solely responsible for the
negotiation and execution of supply agreements with all suppliers of Insulin and
other Raw Materials; and (y) Sanofi shall not have any obligation with respect
to the negotiation or execution of such supply agreements. The Manufacturing
working group of the JAC shall discuss and oversee the efforts to reduce Cost of
Goods and approve in advance any costs to be incurred by MannKind for such
efforts.

(e) Manufacturing Prioritization. MannKind will dedicate to the Manufacture of
Products for Sanofi hereunder the first priority with respect to facilities,
equipment, and Raw Materials used therefor. If there is a conflict between
Manufacture of Product for Sanofi hereunder and the Development or Manufacture
of any other product, the conflict will be resolved in favor of Manufacture of
Product for Sanofi hereunder.

(f) CAPA Obligations. The Parties acknowledge that (i) prior to the execution of
this Agreement, Sanofi performed a formal quality audit and inspection of the
MannKind Facility, and (ii) as a result of such audit and inspection, Sanofi
identified those corrective actions and preventive actions (each, a “CAPA”) set
forth on SCHEDULE D hereto. As soon as reasonably practicable after the
Execution Date, but in any event prior to the receipt of Sanofi’s written
purchase order for Product, MannKind shall perform each CAPA to the reasonable
satisfaction of Sanofi.

 

8.



--------------------------------------------------------------------------------

ARTICLE 3

FORECASTS AND PURCHASE ORDERS

3.1 Commercial Launch. Sanofi shall notify MannKind approximately […***…] months
in advance of the anticipated First Commercial Sale of Product in the Field in
the Territory. Such notification shall include a preliminary estimate of the
quantity of Product needed for the commercial launch. Sanofi may change the
estimated date of the First Commercial Sale and the estimated quantity of
Product needed for such commercial launch at any time by notifying MannKind;
provided, however, that Sanofi will provide MannKind with its binding forecast
for the amount of Product that will be necessary for commercial launch upon
achievement of the [...***...] Milestone, and in any event, at least […***…]
months prior to such launch (the “Launch Quantities”).

3.2 Forecasts. In the first week of each month, Sanofi shall provide MannKind
with a written eighteen (18) month rolling forecast of its anticipated
requirements for Product in the Territory (each a “Forecast”). Sanofi’s initial
Forecast is attached hereto as SCHEDULE E. Each Forecast is a non-binding
estimate and shall not obligate Sanofi to purchase the volume of Product set
forth in such Forecast; provided, however, that, from and after achievement of
the [...***...] Milestone, the volume forecasted for the first (1st) three
(3) months of each Forecast shall be binding upon Sanofi (such first (1st) three
(3) months, the “Binding Forecast”). MannKind shall not be obligated to
Manufacture or supply Sanofi with quantities of Product in excess of one hundred
ten percent (110%) of the most recent Binding Forecast provided to MannKind but
agrees to use Commercially Reasonable Manufacturing Efforts to satisfy Sanofi’s
requirement of Product in excess of one hundred ten percent (110%) of the
Binding Forecast quantities in accordance with the terms of this Agreement. In
addition to the Forecast, the Parties shall by October 1 of each Calendar Year
agree upon an annual Product volume forecast, expressed in number of cartridges,
for the following Calendar Year (the “Estimated Annual Volume”) for the purpose
of determining, in accordance with Section 4.1, the Estimated COGS and the COGS
Cap for purchase orders of Product submitted during such Calendar Year.

3.3 Purchase Orders. Sanofi shall order Product by submitting written purchase
orders, in such form as the Parties shall agree from time to time, to MannKind
specifying the quantities of Product ordered, the desired delivery date for such
Product and any special shipping instructions. Sanofi shall order Product in
lots of a defined number of units/lot pursuant to each purchase order as
reasonably specified by MannKind. Sanofi shall submit each purchase order to
MannKind at least ninety (90) days in advance of the desired delivery date
specified in such purchase order. MannKind shall confirm acceptance of the
purchase order within five (5) days of receipt of the purchase order from
Sanofi. If MannKind fails to confirm acceptance of a purchase order within five
(5) days of receipt of the purchase order from Sanofi, then such purchase order
shall be deemed to have been accepted by MannKind. MannKind shall accept all
purchase orders for quantities of Product that are within the amounts specified
in the applicable Binding Forecast. MannKind shall make (or in the case of
orders in excess of one hundred ten percent (110%) of the Binding Forecast, use
Commercially Reasonable Manufacturing Efforts to make) each delivery of Product
in the quantity and on the delivery date specified for it on Sanofi’s purchase
order, via the mode(s) of transportation and to the party and destination

 

***Confidential Treatment Requested

9.



--------------------------------------------------------------------------------

specified on such purchase order. Any purchase orders for Product submitted by
Sanofi to MannKind shall reference this Agreement and shall be governed
exclusively by the terms contained herein. The Parties hereby agree that the
terms and conditions of this Agreement shall supersede any term or condition in
any purchase order, confirmation or other document furnished by Sanofi or
MannKind that is in any way inconsistent with the terms and conditions contained
herein.

3.4 Delivery. MannKind will ship Product to Sanofi in such quantities and on
such monthly delivery dates as are specified in purchase orders (with a
tolerance of plus/minus five percent (5%) for the quantity, and a tolerance of
minus three (3) / plus zero (0) days for the delivery date). Deliveries shall be
made FCA (“Free Carrier,” as such term is defined in INCOTERMS 2010) from the
location of final Product completion. All deliveries of Product to Sanofi shall
be made via such carrier(s) as Sanofi may direct.

3.5 Shelf Life.

(a) For the period prior to FDA or other Regulatory Authority approval of a
total shelf life of the Product that is greater than twenty-four (24) months in
a particular jurisdiction: Upon delivery for that jurisdiction, the residual
shelf life of Product shall, unless otherwise approved by Sanofi, be at least
fifteen (15) months; provided, however, that MannKind shall use Commercially
Reasonable Manufacturing Efforts to deliver Product with residual shelf life of
at least eighteen (18) months; and

(b) For the period from and after FDA approval or other Regulatory Authority of
a total shelf life of the Product that is greater than twenty-four (24) months
in a particular jurisdiction: Upon delivery for that jurisdiction, the residual
shelf life of Product shall, unless otherwise approved by Sanofi, be at least
eighty percent (80%) of the Product’s total approved shelf life in the relevant
jurisdiction.

3.6 Changes to Purchase Orders. MannKind shall use Commercially Reasonable
Manufacturing Efforts to comply with unplanned changes in purchase orders
requested by Sanofi either in terms of quantities or delivery dates. In no event
shall MannKind implement such unplanned changes without the prior written
approval of Sanofi if such changes result in supplementary costs for Sanofi.

ARTICLE 4

PAYMENT TERMS

4.1 Price.

(a) Paid Price, Estimated COGS and COGS Cap. No later than October 2 of each
Calendar Year during the Term, the JAC shall determine the price to be paid by
Sanofi to MannKind for each unit (i.e., each cartridge) of Product supplied by
MannKind to Sanofi during the subsequent Calendar Year (the “Paid Price”), which
price shall equal the lower of the Estimated COGS per unit for that year and the
COGS Cap per unit, in each case, at the Estimated Annual Volume. The Paid Price
shall subsequently be subject to true-up as described in Section 4.1(c). For
purposes of this Agreement:

 

10.



--------------------------------------------------------------------------------

(i) “Estimated COGS” shall mean the estimated Cost of Goods for Product to be
supplied by MannKind to Sanofi or its Affiliates or sublicensees under this
Agreement for a specified annual volume of cartridges and at the estimated
weighted average Insulin price for a Calendar Year, as adjusted pursuant to
Section 4.1(b). The Parties agree that the Estimated COGS for the period from
the Effective Date to December 31, 2015, shall be as set forth in SCHEDULE A to
this Agreement; and

(ii) “COGS Cap” shall be the maximum price for Product, for a specified annual
volume of cartridges and at the weighted average Insulin price determined in
accordance with Section 4.1(b)(i), which (A) for the period from the Effective
Date until December 31, 2019, shall be as set forth in SCHEDULE B, subject to
adjustment in accordance with Section 4.1(b); and (B) for the Calendar Year
starting January 1, 2020 and all subsequent Calendar Years during the Term,
shall be determined by the JAC for each five-year period prior to the
commencement of each such five-year period and shall be subject to adjustment in
accordance with Section 4.1(b); in each case, provided that there shall be no
COGS Caps from and after qualification of the Sanofi Site.

(b) Adjustments. On January 1, 2016 and at the beginning of each Calendar Year
thereafter, the COGS Cap shall be adjusted in accordance with any increase or
decrease in the U.S. Consumer Price Index for Prescription Drugs (seasonally
adjusted) published by the U.S. Bureau of Labor Statistics (“CPI”) during the
previous Calendar Year up to a maximum increase of five percent (5%) per
Calendar Year. The Parties acknowledge and agree that unless mutually agreed by
the Parties in writing, the COGS Cap shall be calculated in accordance with the
values, model and methodology set forth on SCHEDULE B and as exemplified in
SCHEDULE C to this Agreement, except that the values reflecting the prices for
Insulin and critical Raw Materials (other than Insulin) may be adjusted in
accordance with Sections 4.1(b)(i) and 4.1(b)(ii), respectively.

(i) Insulin. The Parties acknowledge and agree that the COGS Cap set forth in
SCHEDULE B shall assume the following prices paid by MannKind for Insulin
supply: (A) for […***…] an Insulin price of $[…***…]/gram, (B) for […***…],
subject to Section 4.1(b), an Insulin price of $[…***…]/gram, and (C) for
[…***…], subject to Section 4.1(b), […***…], an Insulin price of $[…***…]/gram.

(ii) Hardship. If, due to any reason or cause beyond MannKind’s reasonable
control (including market shortage, market embargo, etc.) (a “Hardship”),
MannKind is prevented from procuring any critical Raw Material (other than
Insulin) at a price reasonably equivalent to that used to calculate the
applicable COGS Cap, then MannKind shall promptly inform Sanofi of such Hardship
and Parties shall meet to discuss appropriate means, if any, to adjust the
values for such critical Raw Material used in the calculation of the COGS Cap to
alleviate or mitigate the effects of such Hardship. If the Parties cannot agree
upon an appropriate adjustment, the matter shall be referred to the JAC, which
shall determine whether to adjust the COGS Cap during the period of such
Hardship (and if so, the terms and conditions of such

 

***Confidential Treatment Requested

11.



--------------------------------------------------------------------------------

modification). For the avoidance of doubt, “Hardship” shall not include
MannKind’s mere failure to negotiate or execute a supply agreement with its Raw
Material suppliers.

(c) True-Up. Within forty-five (45) days after the end of the Calendar Year in
which First Commercial Sale of Product occurs and each subsequent Calendar Year
of the Term (each, a “Sales Period”), the Parties shall calculate an annual
true-up payment as follows:

(i) The Parties shall compute (A) the cumulative Paid Price for all Product
supplied by MannKind in such Sales Period (the “Cumulative Price Paid”); and
(B) the lower of (x) the actual cumulative Cost of Goods for all Product
supplied by MannKind in such Sales Period, and (y) the COGS Cap determined on
the basis of the total annual volume for such Sales Period (such lower amount,
the “Cumulative COGS”); provided, however, that if in any Calendar Year the
actual cumulative Cost of Goods exceeds the applicable COGS Cap (such
difference, the “Overage”), and in the immediately following Calendar Year the
actual cumulative Cost of Goods is less than the applicable COGS Cap, then
MannKind shall be entitled to add to the Cumulative COGS, for such successive
Calendar Year only, an amount equal to the Overage up to, but not exceeding, the
COGS Cap.

(ii) (A) If the Cumulative COGS exceeds the Cumulative Price Paid, Sanofi shall
pay the difference to MannKind no later than forty-five (45) days after
calculation of the true-up payment is due; and (B) if the Cumulative COGS is
lower than the Cumulative Price Paid, the difference shall be, at Sanofi’s
option, either (1) a credit to be applied against any or all subsequent
purchases of Product hereunder or (2) reimbursed to Sanofi no later than
forty-five (45) days after calculation of the true-up payment is due.

(d) True-Up Estimates. Within thirty (30) days of each Quarter, MannKind shall
provide to Sanofi with MannKind’s then-current estimates of the total true-up
amount that MannKind expects to be paid to or by Sanofi at the end of such
Calendar Year pursuant to Section 4.1(c).

4.2 Taxes. All payments payable hereunder shall be paid without any reduction or
offset for taxes. MannKind shall pay any and all U.S. federal, state, and local
income taxes levied on payments to MannKind hereunder and Sanofi shall, in
addition to amounts payable pursuant to Section 4.1, pay all other taxes levied
on amounts payable hereunder. The Parties acknowledge and agree that it is their
mutual objective and intent to minimize, to the extent feasible, taxes payable
with respect to their collaborative efforts under this Agreement and that they
shall use their reasonable efforts to cooperate and coordinate with each other
to achieve such objective as allowed under Applicable Laws. Each Party shall
cooperate with the other to the extent reasonably requested for the purpose of
filing any tax returns relating sales, use, transfer, stamp, VAT, withholding,
or similar taxes, if any, levied on amounts payable hereunder.

4.3 Invoices; Method of Payments.

(a) MannKind shall invoice Sanofi for the aggregate Estimated COGS or COGS Cap,
as applicable, of each shipment of Product at the time of such delivery.

(b) All payments due hereunder to MannKind shall be paid to MannKind in U.S.
Dollars not later than forty-five (45) days following the date of receipt of the
applicable

 

12.



--------------------------------------------------------------------------------

invoice but not earlier than the date of delivery (the “Due Date”), unless such
shipment of Product is rejected in accordance with the provisions of
Section 5.3. All payments under this Agreement shall be made by bank wire
transfer in immediately available funds to a U.S. account designated in writing
by MannKind or by other mutually acceptable means. Payments hereunder will be
considered to be made as of the day on which they are received by MannKind’s
designated bank.

4.4 Records.

(a) During the Term, and for a period of three (3) years thereafter, MannKind
shall, and shall ensure that its Affiliates shall, keep at either its normal
place of business, or at an off-site storage facility, detailed, accurate and up
to date: (i) records and books of account sufficient to confirm the calculation
of the Paid Price, Estimated COGS, actual Cost of Goods and COGS Cap; and
(ii) information and data contained in any invoices provided to Sanofi in
connection with this Agreement.

(b) On no less than sixty (60) days’ prior written notice from Sanofi, MannKind
shall make all such records, books of account, information and data concerning
the Paid Price, Estimated COGS, actual Cost of Goods and COGS Cap available for
inspection during normal business hours by an independent, certified public
accountant selected by Sanofi and reasonably acceptable to MannKind, which
acceptance will not be unreasonably withheld or delayed, for the purpose of
general review or audit; provided that Sanofi may not request such inspection
more than once in any Calendar Year. As a condition to such inspection, the
independent public accountant selected shall execute a written agreement,
reasonably satisfactory in form and substance to MannKind, to maintain in
confidence all information obtained during the course of any such examination
and all reasonable documents will be disclosed to the accountant under these
confidential terms. Additionally no accountant may be employed on a contingency
basis.

(c) Sanofi shall be solely responsible for its costs in making any such review
and audit, unless such review and audit discloses that the Cumulative COGS for a
Sales Period, after true-up in accordance with Section 4.1(c), were overstated
by more than five percent (5%) by MannKind, in which event MannKind shall be
solely responsible for the cost of such review and audit. Any underpayment by
Sanofi shall be promptly paid to MannKind, and any overpayment to MannKind by
Sanofi shall be promptly refunded to Sanofi or credited toward any unpaid
invoice by MannKind to Sanofi. All information disclosed by MannKind or its
Affiliates pursuant to this Section 4.4 shall be deemed Confidential Information
of MannKind.

(d) If there is a dispute between the Parties related to compliance with
applicable accounting standards following any audit performed pursuant to
Section 4.4, either Party may refer the issue (an “Audit Disagreement”) to an
independent certified public accountant for resolution. In the event an Audit
Disagreement is submitted for resolution by either Party, the Parties shall
comply with the following procedures:

(i) The Party submitting the Audit Disagreement for resolution shall provide
written notice to the other Party that it is invoking the procedures of this
Section.

 

13.



--------------------------------------------------------------------------------

(ii) Within thirty (30) days of the giving such notice, the Parties shall
jointly select a recognized international accounting firm to act as an
independent expert to resolve such Audit Disagreement.

(iii) The Audit Disagreement submitted for resolution shall be described by the
Parties to the independent expert, which description may be in written or oral
form, within ten (10) days of the selection of such independent expert.

(iv) The independent expert shall render a decision on the matter as soon as
practicable.

(v) The decision of the independent expert shall be final and binding and shall
not be subject to Article 12 hereof, unless such Audit Disagreement involves
alleged fraud, breach of this Agreement or construction or interpretation of any
of the terms and conditions hereof.

(vi) All fees and expenses of the independent expert, including any Third Party
support staff or other costs incurred with respect to carrying out the
procedures specified at the direction of the independent expert in connection
with such Audit Disagreement, shall be borne by the Party against whom such
expert rules.

ARTICLE 5

QUALITY ASSURANCE; ACCEPTANCE

5.1 Quality Agreement. Within ninety (90) days from the Effective Date (or such
longer period as agreed by the Parties but in any event at least three
(3) months prior to the first delivery of Product to Sanofi), the Parties will
enter into an agreement that details the quality assurance obligations of each
Party (the “Quality Agreement”). In the event of a conflict between the terms of
the Quality Agreement and the terms of this Agreement, the provisions of this
Agreement shall govern; provided, however, that the Quality Agreement shall
govern in respect of quality issues.

5.2 Specifications; Testing.

(a) Batch Testing. MannKind will have standard analytical testing performed on
each Manufactured batch of Product to be shipped to Sanofi to verify that it
meets Product Specifications, according to the procedure described in the
corresponding documentation, and that Product was Manufactured in accordance
with Applicable Laws.

(b) Certificate of Conformance. In connection with delivery of any batch of
Product, MannKind shall provide Sanofi with a certificate of conformance signed
by an appropriately Qualified Person (“QP”, as such term is defined under the
European Union pharmaceutical regulation) or appropriately qualified quality
assurance representative when the QP function does not exist, as applicable (the
“Certificate of Conformance”). Such Certificate of Conformance shall certify
with respect to each batch (identified by batch number) (i) that Product
delivered conforms to Product Specifications (including that the Product is free
of any viruses and/or transmissible spongiform encephalopathies), as well as any
further information

 

14.



--------------------------------------------------------------------------------

required by the relevant Regulatory Authorities that Sanofi may have previously
notified MannKind is necessary and (ii) that the Product batch has been
Manufactured in accordance with cGMP. Sanofi shall be under no obligation to
accept any shipment of Product without an accompanying Certificate of
Conformance.

5.3 Acceptance and Rejection.

(a) Product Testing. Sanofi, at its expense, may from time to time, but shall
have no obligation to, perform such samplings and tests that are designed, in
accordance with the methods of analysis and Product Specifications, to determine
whether each batch of Product shipped to Sanofi meets Product Specifications.
Regardless of Sanofi’s performance or absence of performance of testing, Sanofi
may reject any shipment (or portion thereof) of Product if any Product fails to
conform to any warranty set forth in Section 8.2 of this Agreement by providing
to MannKind written notice of such rejection and the reasons therefor within 30
days of delivery of such Product; otherwise, Sanofi shall be deemed to have
accepted such shipment of Product; provided, however, that in the case of
Product having a defect that causes Product to fail to conform to any warranty
set forth in Section 8.2 of this Agreement, which defect is not discoverable
upon reasonable physical inspection of the shipping container (or upon any other
inspection or testing that Sanofi, in its sole discretion, may decide to
perform) but is discovered at a later time, Sanofi shall, once it discovers the
possibility that a Product may have such a defect, notify MannKind within ten
(10) days after such discovery of such possible defect.

(b) Replacement of Product and Dispute Procedure. If MannKind notifies Sanofi in
writing, within thirty (30) days of MannKind’s receipt of notice that Sanofi is
rejecting Product, that MannKind disagrees with Sanofi’s claim that the Product
is defective (an “Objection Notice”), the following procedures shall apply.
Sanofi and MannKind will review available documentation and perform re-testing
of the Product as appropriate to attempt to reach agreement as to whether or not
Product fails to conform to any warranty set forth in Section 8.2 of this
Agreement. If Sanofi and MannKind fail within ten (10) days after delivery of
the Objection Notice to agree as to whether Product is defective, representative
samples of the batch of Product in question shall be submitted to a
mutually-acceptable independent laboratory or consultant for analysis or review.
The results of such evaluation shall be binding upon the Parties. The Parties
shall share equally the cost of such evaluation except that the Party that is
determined to have been incorrect in its determination of whether Product should
be rejected shall assume the responsibility for, and pay, the costs of any such
evaluation and reimburse the other for any amounts previously paid to the
independent laboratory or consultant in connection with that determination.

(c) Cost of Replacement of Rejected Product. If any shipment of Product is
rejected by Sanofi, Sanofi shall have no obligation or duty to pay any amounts
payable to MannKind in respect of the rejected Product unless and until there is
a determination by the independent laboratory or consultant in support of
MannKind’s Objection Notice in accordance with Section 5.3(b). If only a portion
of a shipment is rejected, Sanofi shall have no obligation or duty to pay the
amount allocable to the defective portion only.

(d) Return of Rejected Product. If a shipment or partial shipment is rejected by
Sanofi pursuant to the provisions of this Section 5.3 and there is not a
determination by the

 

15.



--------------------------------------------------------------------------------

independent laboratory or consultant in support of MannKind’s Objection Notice
in accordance with Section 5.3(c), Sanofi shall return to MannKind at MannKind’s
request and expense (or, at the election of MannKind, destroy at MannKind’s cost
and provide evidence of such destruction to MannKind) any such rejected Product.
MannKind shall (i) credit the original invoice in respect of the rejected
Product, and (ii) adjust the invoice to Sanofi for any Product that was not
rejected, payment of which is due in accordance with the terms of the original
invoice.

(e) Supply of Replacement Product. During the pendency of any rejection
discussions MannKind shall use Commercially Reasonable Manufacturing Efforts to
supply Sanofi with additional Product which Sanofi shall purchase on the same
terms as Product that is the subject of the rejection discussions.

ARTICLE 6

MANUFACTURE OF PRODUCT

6.1 Raw Materials.

(a) Procurement. MannKind shall be responsible for obtaining, and shall store
any Insulin, raw materials, components, devices, other ingredients and packaging
materials required for the Manufacture of Product (“Raw Materials”), in
reasonable quantities consistent with Sanofi’s Forecasts and purchase orders.
MannKind shall ensure that all Raw Materials conform to their respective
specifications and are stored and handled in accordance with cGMP and the
Quality Agreement. MannKind shall use Commercially Reasonable Manufacturing
Efforts to procure all Raw Materials (other than Insulin) based on tiered
pricing (i.e., lower prices for higher volumes). In addition, within two
(2) years after the Effective Date, MannKind shall (1) identify alternative
suppliers for all critical Raw Materials, and (2) use Commercially Reasonable
Manufacturing Efforts to start to qualify alternative suppliers for all critical
Raw Materials, in each case, for the purpose of establishing dual-sourcing and
back-up supply thereof. At Sanofi’s request, Sanofi and MannKind will negotiate
and enter into a separate supply agreement pursuant to which Insulin and, if
agreed by the Parties, other Raw Materials, would be supplied by Sanofi or its
Affiliates, at Sanofi’s cost (calculated in accordance with IFRS as consistently
applied) for such Insulin and other Raw Materials without markup, for use in the
Manufacture of Product supplied by MannKind hereunder.

(b) Insulin Restrictions. Notwithstanding any other provision of this Agreement
to the contrary, MannKind agrees that it shall not, without the prior written
consent of Sanofi (in its sole discretion), use in the Manufacture of any
Product hereunder any Insulin that was formulated more than […***…] years prior
to the desired date of use. Without limiting the foregoing, MannKind
acknowledges and agrees that […***…].

6.2 Manufacture of Product. MannKind will Manufacture Product in accordance with
Product Specifications, cGMPs and Applicable Laws. The Parties shall notify each
other within three (3) Business Days of any new instructions or specifications
required by Regulatory

 

***Confidential Treatment Requested

16.



--------------------------------------------------------------------------------

Authorities with jurisdiction over the Manufacture, import, export, use,
marketing or sale of Product in the Field in the Territory. The Parties shall
confer with each other with respect to any response regarding such instruction
or specification and the best means to comply with such requirements. To the
extent the instruction or specification specifically relates to the Product (as
opposed to a general requirement such as cGMPs), the costs for implementing such
changes will be incorporated into the Estimated COGS and actual Cost of Goods.
The Manufacturing working group of the JAC shall discuss the Manufacture of
Product in accordance with cGMP outside of FDA or ICH requirements, if
applicable.

6.3 Packaging. MannKind shall package Product to be supplied in accordance with
MannKind’s standard operating procedures, which shall comply and be in
accordance with Product Specifications, cGMPs and Applicable Laws.

6.4 Changes to Product Specifications or to the Manufacturing Process.

(a) A Party proposing a change to Product Specifications or the Raw Materials,
equipment, process or procedures used to Manufacture Product (the “Manufacturing
Process”) shall provide written notice to the other Party. If the proposed
change is required by a Regulatory Authority, then such notice shall include
disclosure of the Regulatory Authority request and relevant correspondence. Any
changes to Product Specifications or to the Manufacturing Process shall be in
compliance with the NDA and other Marketing Approvals for Product. Each Party
shall notify the other Party of any proposed change to Product Specifications or
to the Manufacturing Process.

(b) Any proposed change (other than changes required by a Regulatory Authority
in the Territory) shall be subjected to a cost/benefit analysis and to the
approval by the JAC, it being understood and agreed that:

(i) neither Party shall be obliged to accept or implement any change where the
cost of such change to that Party is greater than the benefit of such change to
that Party, and

(ii) neither Party shall withhold or delay acceptance of any change where the
cost of such change to that Party is nil or borne by the other Party.

(c) If the change is required by a Regulatory Authority in the Territory, then:

(i) If, at the time of such change and at all times thereafter, no other
products are Manufactured at the MannKind Facility, then any expenses of
implementing such change shall be paid by MannKind and subsequently reflected in
the Paid Price, Estimated COGS and Cost of Goods.

(ii) If, at or after the time of such change, other products are Manufactured at
the MannKind Facility, then any expenses of implementing such change shall be
paid by MannKind and the relative portion thereof shall be subsequently
reflected in the Paid Price, Estimated COGS and Cost of Goods. For the sake of
example only, if one (1) other product is Manufactured at the MannKind Facility
and utilizes one-half (1/2) of the available capacity of such facility, then
one-half (1/2) of such expenses shall be subsequently reflected in

 

17.



--------------------------------------------------------------------------------

the Paid Price, Estimated COGS and Cost of Goods; however, if such other product
only utilizes one-third (1/3) of the available capacity, then two-thirds
(2/3) of such expenses shall be subsequently reflected in the Paid Price,
Estimated COGS and Cost of Goods.

(d) For the sake of clarity, MannKind shall bear all of the expenses incurred to
implement a change that is necessary to bring MannKind back into compliance with
the Product Specifications or remedy any non-compliance with a prior approval
from a Regulatory Authority (and, for the further sake of clarity, such expenses
shall not be reflected in the Paid Price, Estimated COGS and/or Cost of Goods).

6.5 Inventory.

(a) Sanofi shall carry a reasonable quantity of inventory of Product (i.e., at
least […***…] of inventory of Product (calculated based on the amounts of
Product set forth in the […***…] of the most current Forecast)). The cost of
Sanofi carrying such inventory of Product and insuring the same shall be borne
by Sanofi.

(b) Commencing on the Effective Date and subject to achievement of the […***…]
Milestone, MannKind shall use Commercially Reasonable Manufacturing Efforts to
build at least […***…] months of inventory of Semi-Finished Product (calculated
based on the amounts of Product set forth in the first […***…] months of the
most current Forecast and inclusive of Launch Quantities) prior to the First
Commercial Sale of Product in the Field in the Territory. For the period from
and after the shipment to Sanofi of the Launch Quantities, MannKind shall carry
at least […***…] months of inventory of Semi-Finished Product (calculated based
on the amounts of Product set forth in the most current Binding Forecast). The
cost of MannKind carrying such inventories of Product and insuring the same
shall be borne by MannKind. For purposes of this Agreement, “Semi-Finished
Product” shall mean semi-finished Product (i.e., foil-wrapped blister packs)
with remaining shelf life sufficient to allow the supply of finished Product
that meets the minimum remaining shelf life requirements set forth in
Section 3.5.

(c) MannKind shall use Commercially Reasonable Manufacturing Efforts to maintain
at least […***…] months of inventory (calculated based on the amounts of Product
set forth in the first […***…] months of the most current Forecast) of Insulin
less than […***…] years old, unless otherwise approved by Sanofi in accordance
with Section 6.1(b).

6.6 Technology Transfer.

(a) Testing Technology/Processes. Upon Sanofi’s request, MannKind will promptly:
(i) transfer to Sanofi or its Affiliate any Testing Technology/Processes and
other information necessary to enable Sanofi or its Affiliate to test Product to
determine if such Product complies with Product Specifications; (ii) describe to
Sanofi all testing equipment reasonably necessary to enable Sanofi or its
Affiliate to test Product to determine if such Product complies with Product
Specifications; (iii) otherwise provide the technology transfer services
described in Section 6.6(c) reasonably necessary to enable Sanofi or its
Affiliate to test Product to determine if such Product complies with Product
Specifications; and (iv) perform parallel testing of the same Product in order
to validate that full testing capabilities have been effectively

 

***Confidential Treatment Requested

18.



--------------------------------------------------------------------------------

transferred to Sanofi. For the sake of clarity, the obligations of MannKind
pursuant to this Section 6.6(a) shall renew on a jurisdiction-by-jurisdiction
basis outside of the United States with respect to any subsequent testing (or
re-testing) that may be required by any applicable Regulatory Authority prior to
any Commercialization of the Product in each such jurisdiction.

(b) Manufacturing Technology. Upon a Trigger Event or exercise of the Sanofi
Option, MannKind will: (i) transfer to Sanofi or its Affiliate any and all
Manufacturing Technology necessary to enable Sanofi or its Affiliate or
sublicensee to Manufacture Product in accordance with the Product Specifications
and (ii) otherwise provide Sanofi or its Affiliate the technology transfer
services described in Section 6.6(c) reasonably necessary to enable Sanofi or
its Affiliate or sublicensee to Manufacture and supply Product in accordance
with Product Specifications. At Sanofi’s request, MannKind shall promptly
provide to Sanofi copies of all agreements between MannKind or its Affiliates
and Third Party suppliers, vendors, or distributors that relate to the supply of
any Raw Materials used in or in connection with the Products in the Territory.
Upon a Trigger Event or exercise of the Sanofi Option, MannKind shall promptly
and reasonably cooperate to assist Sanofi in obtaining the benefits of any Third
Party agreements of MannKind relating to the Products (including assisting
Sanofi in identifying and contacting such Third Party suppliers, agreeing to
relieve such Third Party suppliers of any exclusivity obligations to MannKind,
etc.). For the sake of clarity, the costs incurred by MannKind in performing
such activities (i) in the event of a Trigger Event, shall be borne by MannKind
and shall not be reflected in the Paid Price, Estimated COGS and/or Cost of
Goods, and shall not be considered Allowable Expenses for purposes of Exhibit B
to the License Agreement and (ii) in the event of the exercise of the Sanofi
Option, shall be reimbursed by Sanofi and shall be considered Allowable Expenses
for purposes of Exhibit B to the License Agreement.

(c) Technology Transfer Obligations. MannKind acknowledges and agrees that the
technology transfer obligations pursuant to Sections 6.6(a) and 6.6(b) shall
include MannKind’s obligation to provide such support, cooperation, consulting,
training and assistance as is reasonably requested by Sanofi, including:
(i) permitting Sanofi and its representatives to observe the testing and
Manufacture of the Products at the MannKind Facility, (ii) providing reasonable
access to and consultation with MannKind personnel and consultants knowledgeable
about, trained and experienced in the testing and Manufacture of Product,
(iii) providing, organizing, explaining and interpreting any and all Product
testing and/or manufacturing documentation, including, but not limited to, all
Testing Technology/Processes and Manufacturing Technology; (iv) assisting and
training Sanofi and its representatives how to select, design, configure,
procure, produce, assemble, test, qualify, validate, calibrate, maintain, and
operate the testing and Manufacturing processes, equipment and lines for testing
and manufacturing the Products, or otherwise establish testing and Manufacturing
operations at the Sanofi Site; (v) teaching Sanofi and its representatives about
the MannKind Technology and its use in connection with the testing and
Manufacturing of Products; and (vi) providing reasonable assistance to Sanofi in
identifying, contacting and securing supply sources for Insulin and other Raw
Materials.

 

19.



--------------------------------------------------------------------------------

6.7 Manufacturing Rights.

(a) MannKind acknowledges that the avoidance of shortfalls in the supply of
Product in accordance with the purchase orders provided by Sanofi in accordance
with the terms of this Agreement (i.e., on-time delivery in full) is critical
and of the essence. Subject to Section 14.1, in the event MannKind anticipates
that it will be unable to timely supply to Sanofi, in whole or in part for any
month of the Forecast, all Product requested for any reason (except to the
extent knowingly caused by Sanofi), then MannKind shall promptly notify Sanofi
in writing of such shortage, or potential shortage, or inability to timely
supply Product and, if possible, the date when MannKind will again be able to
supply Product. MannKind will use Commercially Reasonable Manufacturing Efforts
to remedy any shortfall of Product as soon as practicable.

(b) If, at any time during the Term, (A) MannKind notifies Sanofi under
Section 6.6(a) that it is or will be unable to supply sufficient quantities of
Product to meet the Forecasts provided by Sanofi for a period of three
(3) consecutive months or longer, (B) MannKind has delivered over the
immediately preceding twelve (12) months in aggregate less than ninety-five
percent (95%) of the amount of Product specified in purchase orders provided and
accepted in accordance with this Agreement by the specified delivery dates,
(C) an arbitration panel determines in accordance with Section 12.2 that
MannKind has committed an uncured material breach of this Agreement; or
(D) MannKind files for protection under bankruptcy or insolvency laws, makes an
assignment for the benefit of creditors, appoints or suffers appointment of a
receiver, administrator, manager, trustee or like official over its property
that is not discharged within ninety (90) days, proposes a written agreement of
composition or extension of its debts, is a party to any dissolution, winding-up
or liquidation or has any bankruptcy or insolvency petition filed against it
which involuntary petition is not discharged within sixty (60) days of the
filing thereof or undergoes or suffers any analogous event or process in any
jurisdiction (each of (A) through (D), a “Trigger Event”), then, in each case,
in addition to all other remedies available to Sanofi under this Agreement,
MannKind shall promptly, at Sanofi’s option: (i) select a Third Party contract
manufacturer reasonably acceptable to Sanofi, and establish at its own cost the
capability of such Third Party contract manufacturer to supply adequate
quantities of Product to Sanofi on behalf of MannKind, or (ii) allow Sanofi or
its Affiliates or sublicensees to Manufacture Product in the Territory solely
for use and sale in the Field in the Territory under the Manufacturing
Technology, in order to satisfy Sanofi’s and its Affiliates’ and sublicensees’
requirements of Product (the “Manufacturing Rights”). MannKind shall provide
Sanofi with written notice of its ability to recommence Manufacturing and
supplying Sanofi with its requirements of Product no less than six (6) months in
advance, and the Parties shall discuss in good faith the conditions under which
the Third Party contract manufacturer, or Sanofi as the case may be, shall
continue to Manufacture certain quantities of the Product in order to maintain
Product Manufacturing expertise. For the sake of clarity, MannKind shall solely
bear one-hundred percent (100%) of all costs and expenses incurred by MannKind
and/or Sanofi in connection with the establishment of the replacement source(s)
of supply and associated supply chain described in this Section 6.7(b) (and such
costs and expenses shall not be reflected in the Paid Price, Estimated COGS and
Cost of Goods), but MannKind shall not be responsible for costs that would
otherwise be included in Cost of Goods or for any capital expenditures incurred
by Sanofi, its Affiliates, its sublicensees or Third Parties in connection with
the establishment of alternate Manufacturing locations under this
Section 6.7(b).

 

20.



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision of this Agreement to the contrary and
without limiting MannKind’s performance of its obligations pursuant to this
Agreement (including Section 6.7(b)), if MannKind fails to deliver at least
ninety-five percent (95%) of Sanofi’s deliveries by or within ten (10) days
after the delivery date specified on the applicable purchase order, subject to
the tolerances set forth in Section 3.4 (the “Grace Period”), then, in each
case, unless otherwise agreed by Sanofi in writing, MannKind shall pay Sanofi
liquidated damages in an amount equal to one-half of one percent (0.5%) of the
amounts due per unit of Product that MannKind failed to deliver for each day
after the Grace Period that such delivery is delayed (up to a maximum of ten
percent (10%)).

ARTICLE 7

REGULATORY

7.1 Regulatory Compliance. MannKind shall comply with all regulatory
requirements with respect to Product imposed by Applicable Laws upon MannKind as
the Manufacturer of Product. MannKind shall also provide, upon request by
Sanofi, information concerning its production processes and quality control
procedures with respect to Product. MannKind acknowledges and agrees that (a) it
is MannKind’s sole responsibility and obligation to obtain and maintain all drug
or device master files relating to Product in the United States; (b) it is
MannKind’s sole responsibility and obligation to use Commercially Reasonable
Manufacturing Efforts to obtain all drug or device master files relating to
Product for each relevant jurisdiction in the Territory other than the United
States, and (c) it is MannKind’s sole responsibility and obligation to maintain
all obtained drug or device master files relating to Product for each relevant
jurisdiction in the Territory other than the United States. MannKind represents
and warrants that at the time of Manufacture of Product, the MannKind Facility
shall have all approvals required from the FDA or any other Regulatory Authority
or otherwise required by Applicable Laws. If MannKind receives a notice or
request from the FDA or any other Regulatory Authority relating to the
Manufacture of Product, then MannKind shall promptly (and in any event within
five (5) business days of receipt of such notice or request) provide a copy of
such notice or request to Sanofi. MannKind shall provide Sanofi with a copy of
any response or other communication of MannKind to the FDA or any other
Regulatory Authority and shall take into account any reasonable requests of
Sanofi with respect to revisions or changes thereto.

7.2 FDA and Regulatory Support. MannKind will provide Sanofi and its Affiliates
with necessary information and data regarding the Manufacture of Product to the
extent necessary for Sanofi and its Affiliates to prepare and defend any
inquiries from the FDA or other Regulatory Authorities to satisfy regulatory
requirements with respect to Product in the Territory.

7.3 Regulatory Authorities’ Right of Inspection. MannKind shall permit
authorized officials of any Regulatory Authorities or other competent
Governmental Authority to inspect its facilities, including the equipment used
in the Manufacturing, testing, and shipping or receiving of Product, as required
or necessary for the granting or maintaining of any Marketing Approval or
compliance with Applicable Law. Prior to any such inspection, MannKind shall

 

21.



--------------------------------------------------------------------------------

notify Sanofi and Sanofi shall have the right to have its representatives
present during such inspections.

7.4 cGMP Compliance and QA Audits. Upon no less than sixty (60) days’ advance
written notice to MannKind, Sanofi shall have the right to have representatives
visit the MannKind Facility and any other locations at which any Manufacturing
activities are undertaken, in each case, during normal business hours to discuss
any related issues with MannKind’s Manufacturing and management personnel and to
review and inspect (a) MannKind’s Manufacturing and storage facilities, (b) the
quality control procedures, and/or (c) any records and reports pertinent to the
Manufacture, disposition or transport of Product as may be necessary to evidence
MannKind’s compliance with all applicable Marketing Approvals for the
Manufacture of Product, including compliance with cGMP. Such visits shall occur
no more than once per year, except in the case of audits by Sanofi that are
required by Applicable Laws, and except that additional visit(s) may occur in
the event of shortages, significant deviations, quality problems or recalls
requiring resolution by the Parties. Sanofi shall also have the right to be
present at audits and inspections conducted by MannKind of its Third Party
manufacturer(s) and Raw Materials suppliers, and MannKind shall give Sanofi
thirty (30) days’ notice of such audits and inspections. Sanofi representatives
will be advised of the confidentiality obligations of Sanofi under this
Agreement and will follow such security, safety and facility access procedures
as are reasonably designated by MannKind and its Third Party manufacturer(s) and
suppliers, as applicable. MannKind shall provide to Sanofi any audit reports
generated by or prepared for MannKind in the conduct of any inspections or
audits, which reports shall be deemed Confidential Information of MannKind. Each
Party’s costs in conducting inspections or audits under this Section 7.4 shall
be borne by the respective Party and shall be considered Allowable Expenses for
purposes of Exhibit B to the License Agreement.

7.5 Recall of Product. For any Product, in the event that: (a) any Regulatory
Authority in the Territory issues a request, directive or order that Product be
recalled or retrieved; (b) a court of competent jurisdiction orders that Product
be recalled or retrieved; or (c) Sanofi reasonably determines, after reasonable,
good faith discussion with MannKind, that Product should be recalled or
retrieved, Sanofi shall promptly notify MannKind of such event (to the extent
time allows) and shall conduct such activity and take appropriate corrective
actions, and MannKind shall provide such assistance to Sanofi as is reasonably
necessary to carry out such activities. All reasonable costs and expenses of
such recall and corrective actions shall be equitably allocated between the
Parties taking into account the relative fault of Sanofi and the relative fault
of MannKind.

7.6 Compliance with Laws. MannKind shall comply with all Applicable Laws in
performing its obligations under this Agreement. MannKind represents and
warrants to Sanofi that it has and will maintain during the Term all government
permits, including, health, safety and environmental permits, necessary for the
conduct of the actions and procedures that it undertakes pursuant to the
Agreement.

7.7 Documentation. MannKind shall keep complete, accurate and authentic
accounts, notes, data and records of the work performed under this Agreement
(including batch records) and shall maintain complete and adequate records
pertaining to the methods and facilities used for the Manufacture, processing,
testing, packing, labeling, holding and

 

22.



--------------------------------------------------------------------------------

distribution of a Product in accordance with Applicable Laws so that such
Product may be used in humans.

7.8 Samples. MannKind shall retain samples of each batch of Product for a period
equal to the Product shelf life plus one (1) year (or, if longer, the minimum
period required by Applicable Law) after Sanofi’s acceptance of such Product.

ARTICLE 8

REPRESENTATIONS AND WARRANTIES

8.1 Mutual Representations and Warranties. Each Party represents and warrants to
the other Party, as of the Effective Date, as follows:

(a) Duly Organized. Such Party is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation, is
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification and failure to have such would prevent
such Party from performing its obligations under this Agreement.

(b) Due Authorization; Binding Agreement. The execution, delivery and
performance of this Agreement by such Party have been duly authorized by all
necessary corporate action. This Agreement is a legal and valid obligation
binding on such Party and enforceable in accordance with its terms and does not:
(i) violate any law, rule, regulation, order, writ, judgment, decree,
determination or award of any court, governmental body or administrative or
other agency having jurisdiction over such Party; nor (ii) conflict with, or
constitute a default under, any agreement, instrument or understanding, oral or
written, to which such Party is a party or by which it is bound.

(c) Consents. Such Party has obtained, or is not required to obtain, the
consent, approval, order or authorization of any Third Party, or has completed,
or is not required to complete any registration, qualification, designation,
declaration, or filing with, any Regulatory Authority or governmental authority,
in connection with the execution and delivery of this Agreement and the
performance by such Party of its obligations under this Agreement.

(d) No Conflicting Grant of Rights. Such Party has the right to grant the
licenses and rights as contemplated under this Agreement and has not, and will
not during the Term, grant any right to any Third Party which would conflict
with the licenses and rights granted to the other Party hereunder.

8.2 Product Warranty. MannKind represents and warrants that Product delivered
hereunder will (a) be Manufactured by MannKind in accordance with all applicable
Marketing Approvals, cGMPs and other Applicable Laws, (b) conform to Product
Specifications at the time of delivery, (c) not be adulterated or mislabeled
under Applicable Laws, (d) at the time of delivery, be free and clear of any
lien or encumbrance, (e) be supplied in accordance and compliance with the
Quality Agreement, and (f) meet quality and purity characteristics that it
purports or is represented to possess through its assigned expiry date. Sanofi’s
remedies and MannKind’s liability with respect to this warranty are set forth in
Section 5.3 and as otherwise

 

23.



--------------------------------------------------------------------------------

expressly set forth in this Agreement. In no event shall any failure to comply
with any representation or warranty in this Section 8.2 that is caused by or
results from any failure of Insulin supplied by Sanofi or its Affiliate to
conform to any representations and warranties in the supply agreement for such
Insulin, including the failure of such Insulin to conform to the specifications
therefor, be deemed a breach of these representations and warranties or entitle
Sanofi to any remedy or subject MannKind to any liability under this Agreement.

8.3 No Debarred or Disqualified Persons. MannKind represents and warrants that
it shall not employ, contract with, or retain any person directly or indirectly
to perform any services under this Agreement if such a person (a) is under
investigation by the FDA for debarment or is presently debarred by the FDA
pursuant to 21 U.S.C. § 335a or its successor provisions or by the applicable
Regulatory Authority in any country or jurisdiction in the Territory outside the
United States under comparable regulations, or (b) has a disqualification
hearing pending or has been disqualified by the FDA pursuant to 21 C.F.R. §
312.70 or its successor provisions or by the applicable Regulatory Authority in
any country or jurisdiction in the Territory outside the United States under
comparable regulations. In addition, MannKind represents and warrants that it
has not engaged in any conduct or activity which could lead to any of the
above-mentioned disqualification or debarment actions. If, during the Term,
MannKind or any person employed or retained by it to perform under this
Agreement (i) comes under investigation by the FDA or by the applicable
Regulatory Authority in any country or jurisdiction in the Territory outside the
United States for a debarment action or disqualification, (ii) is debarred or
disqualified, or (iii) engages in any conduct or activity that could lead to any
of the above-mentioned disqualification or debarment actions, MannKind shall
immediately notify Sanofi of same.

8.4 Insulin Supply. MannKind represents and warrants that it has provided Sanofi
with a true and complete (except with respect to redactions of confidential
information) copy of MannKind’s binding and enforceable supply agreement for
purchase of Insulin from Amphastar (the “Amphastar API Supply Agreement”).
MannKind shall not, without the prior written approval of Sanofi (in its sole
discretion), terminate, amend or otherwise modify the Amphastar API Supply
Agreement in any manner that would reasonably be expected to result in the
decrease (annually or in the aggregate) in the amount of Insulin supplied to
MannKind thereunder.

8.5 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR THE LICENSE
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF
ANY KIND, EITHER EXPRESS OR IMPLIED, AND EACH PARTY EXPRESSLY DISCLAIMS ALL
IMPLIED WARRANTIES OF MERCHANTABILITY AND OF FITNESS FOR A PARTICULAR PURPOSE OR
USE, NON- INFRINGEMENT, VALIDITY AND ENFORCEABILITY OF PATENTS, OR THE PROSPECTS
OR LIKELIHOOD OF DEVELOPMENT OR COMMERCIAL SUCCESS OF PRODUCT.

8.6 Limitation of Liability. EXCEPT FOR LIABILITY FOR PAYMENTS IN ACCORDANCE
WITH ARTICLE 4 AND LIABILITY FOR BREACH OF ARTICLE 9, NEITHER PARTY SHALL BE
ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL
OR PUNITIVE DAMAGES IN

 

24.



--------------------------------------------------------------------------------

CONNECTION WITH THIS AGREEMENT OR ANY LICENSE OR RIGHT GRANTED HEREUNDER;
provided, however, that this Section 8.6 shall not be construed to limit either
Party’s indemnification obligations with respect to Third Party Claims under
Article 11.

ARTICLE 9

CONFIDENTIALITY

Confidential Information shall be treated in accordance with Article 8 of the
License Agreement.

ARTICLE 10

TERM AND TERMINATION

10.1 Term. This Agreement shall commence on the Effective Date and shall
continue until the expiration or termination of the License Agreement in its
entirety unless this Agreement is terminated earlier pursuant to Section 10.2
(the “Term”).

10.2 Early Termination. The Parties may terminate this Agreement in its entirety
before the end of the Term as follows:

(a) by mutual written agreement of the Parties; or

(b) upon written notice to the other Party if such other Party is in material
breach of this Agreement and has not cured such breach within ninety (90) days
(forty-five (45) days with respect to any payment breach) after notice from the
terminating Party requesting cure of the breach. Any such termination shall
become effective at the end of such ninety (90) day (forty-five (45) days with
respect to any payment breach) period unless the breaching Party has cured any
such breach or default prior to the end of such period.

10.3 Termination Not Sole Remedy. Termination is not the sole remedy under this
Agreement and, whether or not termination is effected and notwithstanding
anything contained in this Agreement to the contrary, all other remedies will
remain available except as agreed to otherwise herein.

10.4 Effect of Expiration or Termination; Surviving Obligations.

(a) Effect of Termination. Upon termination or expiration of this Agreement all
rights and obligations of the Parties under this Agreement shall terminate.

(b) Return of Confidential Information. Within thirty (30) days following the
expiration or termination of this Agreement, each Party shall deliver to the
other Party any and all Confidential Information of such Party then in its
possession, except for one copy which may be kept in such Party’s counsel’s
office for archival purposes and except to the extent a Party retains the right
to use such Confidential Information pursuant to any license granted under the
License Agreement which survives termination or expiration of the License
Agreement, as applicable.

 

25.



--------------------------------------------------------------------------------

(c) Survival. Expiration or termination of this Agreement shall not relieve the
Parties of any rights or obligation accruing prior to such expiration or
termination. In addition, upon expiration or termination of this Agreement, all
rights and obligations of the Parties under this Agreement shall terminate,
except those described in the following Articles and Sections: Articles 1, 9, 12
and 14 and Sections 4.2, 4.4, 7.7, 7.8, 8.5, 8.6, 10.3, 10.4, 11.1, 11.2 and
11.3, which sections and Articles shall survive in accordance with their terms.

10.5 Exercise of Right to Terminate. The rightful use by either Party hereto of
a termination right provided for under this Agreement shall not, in itself, give
rise to the payment of damages or any other form of compensation or relief to
the other Party with respect thereto.

10.6 Damages; Relief. Subject to Section 10.5 above, termination of this
Agreement shall not preclude either Party from claiming any other damages,
compensation or relief that it may be entitled to upon such termination.

10.7 Rights Upon Bankruptcy. The Parties acknowledge and agree that for purposes
of the Bankruptcy Laws, this Agreement and the License Agreement shall be deemed
to be one integrated whole agreement and shall therefore be subject to the
provisions of Section 13.4 of the License Agreement, which is incorporated
herein by reference.

ARTICLE 11

INDEMNIFICATION

11.1 Indemnification of MannKind. Sanofi shall indemnify and hold harmless each
of MannKind and its Affiliates and the directors, officers, shareholders and
employees of such entities and the successors and assigns of any of the
foregoing (the “MannKind Indemnitees”), from and against any and all losses,
liabilities, damages, penalties, fines, costs and expenses (including reasonable
attorneys’ fees and other expenses of litigation) (“Losses”) from any claims,
actions, suits or proceedings brought by a Third Party (“Third Party Claims”)
incurred by any MannKind Indemnitee, arising from, or occurring as a result of:
(a) gross negligence or willful misconduct in connection with Sanofi’s
performance of its obligations or exercise of its rights under this Agreement;
or (b) any material breach of any representations, warranties or covenants by
Sanofi under this Agreement, except to the extent such Third Party Claims fall
within the scope of the indemnification obligations of MannKind set forth in
Section 11.2.

11.2 Indemnification of Sanofi. MannKind shall indemnify and hold harmless each
of Sanofi and its Affiliates and the directors, officers and employees of such
entities and the successors and assigns of any of the foregoing (the “Sanofi
Indemnitees”), from and against any and all Losses from any Third Party Claims
incurred by any Sanofi Indemnitee, arising from, or occurring as a result of:
(a) gross negligence or willful misconduct in connection with MannKind’s
performance of its obligations or exercise of its rights under this Agreement;
or (b) any material breach of any representations, warranties or covenants
(including a failure to timely supply all required quantities ordered in
accordance with the terms of this Agreement) by MannKind under this Agreement,
except to the extent such Third Party Claims fall within the scope of the
indemnification obligations of Sanofi set forth in Section 11.1.

 

26.



--------------------------------------------------------------------------------

11.3 Procedure. Any of the MannKind Indemnitees or Sanofi Indemnitees, as
applicable, that intends to claim indemnification under this Article 11 (the
“Indemnitee”) shall promptly notify the indemnifying Party (the “Indemnitor”) in
writing of any Third Party Claim, in respect of which the Indemnitee intends to
claim such indemnification, and the Indemnitor shall have sole control of the
defense and/or settlement thereof. The indemnity arrangement in this Article 11
shall not apply to amounts paid in settlement of any action with respect to a
Third Party Claim, if such settlement is effected without the consent of the
Indemnitor, which consent shall not be withheld or delayed unreasonably. The
failure to deliver written notice to the Indemnitor within a reasonable time
after the commencement of any action with respect to a Third Party Claim shall
only relieve the Indemnitor of its indemnification obligations under this
Article 11 if and to the extent the Indemnitor is actually prejudiced thereby.
The Indemnitee shall cooperate fully with the Indemnitor and its legal
representatives in the investigation of any action with respect to a Third Party
Claim covered by this indemnification.

11.4 Insurance. Each Party, at its own expense, shall maintain appropriate
general liability insurance and product liability insurance with respect to its
activities under this Agreement in an amount consistent with industry standards
during the Term. MannKind agrees that Sanofi may satisfy its obligations under
this Section 11.4 through self-insurance.

ARTICLE 12

DISPUTE RESOLUTION AND GOVERNING LAW

12.1 Disputes. In the event of any dispute arising out of or relating to this
Agreement or either Party’s rights or obligations hereunder, except as otherwise
provided in this Agreement, the Party wishing to invoke dispute resolution
proceedings shall send to the other Party, in accordance with the notice
provisions set forth in Section 14.8, a written notice of dispute indicating
that such notifying Party wishes to invoke such negotiations pursuant to this
Section 12.1 and that sets out in reasonable detail the claims asserted, the
nature of the dispute, any facts that are or are not in dispute, and the
intended treatment and effect of such pending dispute (“Notice of Dispute”). The
Parties shall, through their respective executive officers, first meet and
attempt to resolve the dispute in face-to-face negotiations. Unless otherwise
agreed in writing by the Parties, this meeting shall occur within fifteen
(15) days after either Party provides such notice of dispute to the other Party.
If the Parties are unable to resolve such dispute through such negotiations
within the earlier of (x) sixty (60) days after the meeting referenced in this
Section 12.1 or (y) sixty (60) days after receipt of the Notice of Dispute (or
such longer period agreed in writing by the Parties) (“Arbitration Deadline”),
then, except in the case of a dispute, controversy or claim that concerns
(a) the validity or infringement of a patent, trademark or copyright, or (b) any
antitrust, anti-monopoly or competition law or regulation, whether or not
statutory, the dispute shall be resolved by binding arbitration in accordance
with Section 12.2.

12.2 Arbitration. Any disputes to be resolved by binding arbitration pursuant to
Section 12.1shall be resolved in accordance with the rules of conciliation and
arbitration of the International Chamber of Commerce of Paris by a panel of
three (3) independent and neutral experienced arbitrators, one (1) chosen by
MannKind, one (1) chosen by Sanofi, and the third (3rd) chosen by the foregoing
two (2) arbitrators (with such third acting as the chairperson of the panel).
The place of arbitration shall be New York, New York. Any arbitration shall be

 

27.



--------------------------------------------------------------------------------

conducted in the English language and the arbitrators shall use the governing
law provided for in Section 12.4. The arbitration panel shall issue its decision
and award by reasoned, written decision within one (1) year after appointment of
the chairperson of the arbitration panel. The arbitrators shall have no
authority to award punitive or any other type of damages not measured by a
Party’s compensatory damages. Except to the extent necessary to confirm or
enforce an award or as may be required by law, neither a Party nor any
arbitrator may disclose the existence, content, or results of an arbitration
without the prior written consent of both MannKind and Sanofi. In no event shall
an arbitration be initiated after the date when commencement of a legal or
equitable proceeding based on the dispute, controversy or claim would be barred
by the applicable New York statute of limitations. Each Party shall bear its own
attorneys’ fees, costs and disbursements arising out of the arbitration, and
shall pay an equal share of the fees and costs of the arbitrators; provided,
however, that the arbitrators shall be authorized to determine whether a Party
is the prevailing Party, and if so, to award to that prevailing Party
reimbursement for the fees and costs of the arbitrators. Each Party agrees to
fully perform and satisfy any arbitration award made against it within fifteen
(15) days of the service of the award. The taking of evidence in the arbitration
shall be guided by the International Bar Association’s 2010 Rules on the Taking
of Evidence in International Commercial Arbitration (“IBA Guidelines on
Evidence”); provided, however, that the arbitrators shall permit such
pre-hearing discovery and such presentation of evidence at any Evidentiary
Hearing (as defined in the IBA Guidelines on Evidence) as, in each case, is
reasonably necessary for a full and fair understanding and resolution of any
legitimate issue raised in the arbitration. The arbitration panel shall ensure
that document disclosures are conducted on a timely basis. By agreeing to this
binding arbitration provision, the Parties understand that they are waiving
certain rights and protections which may otherwise be available if a dispute
between the Parties were determined by litigation in court, including the right
to seek or obtain certain types of damages precluded by this provision, the
right to a jury trial, certain rights of appeal and a right to invoke formal
rules of procedure and evidence. For the sake of clarity, any disputes that
arise under both this Agreement and the License Agreement may be consolidated in
a single arbitration. Any settlement discussions or arbitration proceedings
occurring under this Agreement shall be conducted in strict confidence. Except
as necessary to enforce an award or as required by law, no information or
documents produced, generated or exchanged in connection with settlement
discussions or arbitration proceedings (including any award(s) that might be
rendered by the arbitration panel) shall be disclosed to any person other than
counsel without the prior written consent of all Parties to the settlement or
arbitration proceedings. This restriction shall not apply to public records or
other documents obtained by the Parties in the normal course of business
independent of any settlement discussions or arbitration proceedings.

12.3 Court Actions. Nothing contained in this Agreement shall deny either Party
the right to seek, upon good cause, injunctive or other equitable relief from a
court of competent jurisdiction in the context of an emergency or prospective
irreparable harm, and such an action may be filed and maintained notwithstanding
any ongoing dispute resolution discussions or arbitration proceedings.

12.4 Governing Law. This Agreement, and all questions regarding the existence,
validity, interpretation, breach or performance of this Agreement, shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York, United States, without reference to its conflicts of law
principles with the exception of sections 5-1401 and 5-

 

28.



--------------------------------------------------------------------------------

1402 of New York General Obligations Law. The United Nations Conventions on
Contracts for the International Sale of Goods shall not be applicable to this
Agreement.

ARTICLE 13

INSULIN PUT OPTION

For purposes of this Article 13, the following terms shall have the following
meanings:

“[…***…] Insulin” means (i) […***…], and (ii) […***…].

“Put Closing Date(s)” means the date(s) that occur (i) thirty (30) days
following delivery of the Insulin Exercise Notice by MannKind for […***…]
Insulin […***…], and, if applicable, (ii) thirty (30) days following […***…].

13.1 If this Agreement expires or terminates because the License Agreement is
terminated by MannKind pursuant to Section 12.2 or 12.4 thereof, or by Sanofi
pursuant to Section 12.3(a) thereof, MannKind shall have the option (the
“Insulin Put Option”), exercisable by providing written notice (the “Insulin
Exercise Notice”) to Sanofi within thirty (30) days following the effective date
of such expiration or termination, to sell to Sanofi, and if such option is
exercised by MannKind, Sanofi shall purchase, the lesser of (i) 65% of each lot
of […***…] Insulin, at the […***…] (“Insulin Price”) and (ii) such equal
percentage of each lot of […***…] Insulin representing an Insulin Price of US$50
million in the aggregate, at the Insulin Price. For the avoidance of doubt, in
no event shall the aggregate Insulin Price payable by Sanofi pursuant to
MannKind’s exercise of the Insulin Put Option exceed US$50 million.

13.2 The closing of the transactions contemplated above shall occur on each Put
Closing Date. The sale shall be Ex Works (INCOTERMS 2010) and upon each Put
Closing Date MannKind shall make the purchased Insulin available to Sanofi at
the location at which it is stored.

ARTICLE 14

GENERAL PROVISIONS

14.1 Intervening Events. If the performance of any part of this Agreement by
either Party (other than making payment when due) is prevented, restricted,
interfered with or delayed by any reason or cause beyond the reasonable control
of such Party (including: fire, flood, embargo, power shortage or failure, acts
of war, insurrection, riot, terrorism, strike, lockout or

 

***Confidential Treatment Requested

29.



--------------------------------------------------------------------------------

other labor disturbance (save where such strike, lockout, or other labor
disturbance is initiated by the employees of the Party which seeks to rely on
this clause), acts of God or any acts, omissions or delays in acting of the
other Party) (an “Intervening Event”), the Party so affected shall, upon giving
written notice to the other Party, be excused from such performance to the
extent of such Intervening Event, provided that the affected Party shall use its
substantial efforts to avoid or remove such causes of non-performance and shall
continue performance with the utmost dispatch whenever such causes are removed.
If either Party becomes aware that such an Intervening Event has occurred, is
imminent or likely, it will immediately notify the other Party. The Party which
is subject to such Intervening Event shall exert all reasonable efforts to
overcome it. Such Party will keep the other informed as to the progress of
overcoming such Intervening Event.

14.2 Waiver of Breach. The failure of either Party at any time or times to
require performance of any provision of this Agreement shall in no manner affect
its rights at a later time to enforce such rights. No waiver by either Party of
any condition or term in any one or more instances shall be construed as a
further or continuing waiver of such condition or term or of another condition
or term.

14.3 Performance by Affiliates. To the extent that this Agreement imposes
obligations on Affiliates of a Party, such Party agrees to cause its Affiliates
to perform such obligation. Either Party may use one or more of its Affiliates
to perform its obligation hereunder, provided that the Parties will remain
liable hereunder for the prompt payment and performance of all their respective
obligations hereunder.

14.4 Modification. No amendment or modification of any provision of this
Agreement shall be effective unless in a prior writing signed by both Parties
hereto. No provision of this Agreement shall be varied, contradicted or
explained by any oral agreement, course of dealing or performance or any other
matter not set forth in an agreement in writing and signed by both Parties
hereto.

14.5 Severability. In the event any provision of this Agreement should be held
invalid, illegal or unenforceable in any jurisdiction, the Parties shall
negotiate, in good faith and enter into a valid, legal and enforceable
substitute provision that most nearly reflects the original intent of the
Parties. All other provisions of this Agreement shall remain in full force and
effect in such jurisdiction. Such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of such provision in
any other jurisdiction.

14.6 Entire Agreement. This Agreement (including the Schedules attached hereto
and any letter delivering information referenced herein) and the License
Agreement (including the Exhibits attached thereto) constitute the entire
agreement between the Parties relating to the subject matter hereof and thereof
and supersede and cancel all previous express or implied agreements and
understandings, negotiations, writings and commitments, either oral or written,
in respect to the subject matter hereof and thereof. Each of the Parties
acknowledges and agrees that in entering into this Agreement, and the documents
referred to in it, it does not rely on, and shall have no remedy in respect of,
any statement, representation, warranty or understanding (whether negligently or
innocently made) of any Person (whether party to this Agreement or not)

 

30.



--------------------------------------------------------------------------------

other than as expressly set out in this Agreement or the License Agreement.
Nothing in this clause shall, however, operate to limit or exclude any liability
for fraud.

14.7 Language. The language of this Agreement and all activities to be pursued
under this Agreement is English. Any and all documents proffered by one Party to
the other in fulfillment of any provision of this Agreement shall only be in
compliance if in English. Any translation of this Agreement in another language
shall be deemed for convenience only and shall never prevail over the original
English version. This Agreement is established in the English language.

14.8 Notices. Any notice or communication required or permitted under this
Agreement shall be in writing in the English language, delivered personally,
sent by facsimile (and promptly confirmed by personal delivery, registered or
certified mail or overnight courier), sent by internationally-recognized courier
or sent by registered or certified mail, postage prepaid to the following
addresses of the Parties (or such other address for a Party as may be at any
time thereafter specified by like notice):

 

To MannKind:

 

MannKind Corporation

28903 North Avenue Paine

Valencia, California 91355 USA

Telephone: (661) 775-5300

Facsimile: (661) 775-2086

Attention: General Counsel

  

To Sanofi:

 

Sanofi

c/o Genzyme

500 Kendall Street

Cambridge, MA 02142

Telephone: +1 617 768 6527

Facsimile: +1 617 252 7600.

Attention: Vice President, Corporate

Business Development

with a copy to:

 

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121

Telephone: (858) 550-6000

Facsimile: (858) 550-6420

Attention: L. Kay Chandler, Esq.

  

with a copy to:

 

Sanofi

54 Rue La Boétie, 75008

Paris, France

Telephone: +33 1 53 77 90 24

Facsimile: +33 1 53 77 43 03

Attention: General Counsel

Any such notice shall be deemed to have been given: (a) when delivered if
personally delivered; (b) on the next Business Day after dispatch if sent by
confirmed facsimile or by internationally-recognized overnight courier; and/or
(c) on the third Business Day following the date of mailing if sent by mail or
nationally recognized courier. Notices hereunder will not be deemed sufficient
if provided only between or among each Party’s representatives on the JAC.

14.9 Assignment. This Agreement shall not be assignable, pledged or otherwise
transferred, nor may any right or obligations hereunder be assigned, pledged or
transferred, by

 

31.



--------------------------------------------------------------------------------

either Party to any Third Party without the prior written consent of the other
Party, which consent, in the event of a financing transaction by the Party
asking for consent, shall not be unreasonably withheld, conditioned or delayed
by the other Party; except either Party may assign or otherwise transfer this
Agreement without the consent of the other Party to an entity that acquires all
or substantially all of the business or assets of the assigning Party relating
to the subject matter of this Agreement, whether by merger, acquisition or
otherwise; provided that intellectual property rights that are owned or held by
the acquiring Person to such transaction (if other than one of the Parties to
this Agreement) shall not be included in the technology licensed hereunder. In
addition, either Party shall have the right to assign or otherwise transfer this
Agreement to an Affiliate upon written notice to the non-assigning Party;
provided, however, the assigning or transferring Party shall continue to remain
liable for the performance of this Agreement by such Affiliate, and, prior to
the Effective Date, Sanofi may assign this Agreement to any Affiliate. Nothing
herein shall be deemed to prohibit MannKind or any of its Affiliates from
granting a security interest in this Agreement and any rights hereunder to any
Third Party in connection with any financing transaction to the extent provided
under (and subject to the restrictions on the rights of secured parties
contained in) Sections 9-406 and 9-408 of the New York Uniform Commercial Code.
In addition, MannKind or any Affiliate of MannKind shall have the right to sell,
assign, pledge or otherwise transfer any accounts and payment intangibles (each
as defined under the New York Uniform Commercial Code but including, for the
avoidance of doubt, rights to payment of MannKind pursuant to Articles 4 and 13)
in connection with any financing transaction. Subject to the foregoing, this
Agreement shall inure to the benefit of each Party, its successors and permitted
assigns. Any assignment of this Agreement in contravention of this Section 14.9
shall be null and void.

14.10 No Partnership or Joint Venture. Nothing in this Agreement or any action
which may be taken pursuant to its terms is intended, or shall be deemed, to
establish a joint venture or partnership between Sanofi and MannKind. Neither
Party to this Agreement shall have any express or implied right or authority to
assume or create any obligations on behalf of, or in the name of, the other
Party, or to bind the other Party to any contract, agreement or undertaking with
any Third Party.

14.11 Interpretation. The captions to the several Articles and Sections of this
Agreement are not a part of this Agreement but are included for convenience of
reference and shall not affect its meaning or interpretation. In this Agreement:
(a) the word “including” shall be deemed to be followed by the phrase “without
limitation” or like expression; (b) the word “or” means “and/or” unless the
context dictates otherwise because the subjects of the conjunction are mutually
exclusive; (c) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article or Section or other subdivision; (d) references in this Agreement to
“days” shall mean calendar days; (e) the singular shall include the plural and
vice versa; and (f) masculine, feminine and neuter pronouns and expressions
shall be interchangeable. Each accounting term used herein that is not
specifically defined herein shall have the meaning given to it under IFRS, or if
not defined by IFRS, the meaning applied to it by Sanofi in preparing its
publicly reported financial statements, in each case, consistently applied, but
only to the extent consistent with its usage and the other definitions in this
Agreement.

 

32.



--------------------------------------------------------------------------------

14.12 Counterparts; Electronic or Facsimile Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument. This Agreement may be
executed and delivered electronically or by facsimile and upon such delivery
such electronic or facsimile signature will be deemed to have the same effect as
if the original signature had been delivered to the other Party.

14.13 MannKind Third Party Manufacturer. The Parties acknowledge and agree that
MannKind may, with the prior written approval of Sanofi (such approval not to be
unreasonably withheld, conditioned or delayed), use Third Party manufacturers to
Manufacture and supply Product under this Agreement and that the terms “MannKind
shall” or “MannKind will” or the like, shall be deemed to be followed by the
words “or MannKind’s designated Third Party manufacturer will” or “or
“MannKind’s designated Third Party manufacturer shall” or “MannKind shall
require that its designated Third Party manufacturer shall” or the like, with
respect to MannKind’s Manufacturing and supply obligations herein. For the
avoidance of doubt, no Third Party Manufacturing (other than Third Party
Manufacturing as described in the Regulatory Filing on the Execution Date) shall
be deemed to have been agreed upon by Sanofi by the sole virtue of this Article,
and any additional Third Party manufacturer shall be subjected to the rules as
set forth in the remainder of this Agreement, and the Quality Agreement. In the
event that MannKind uses Third Party manufacturers to Manufacture and supply
Product under this Agreement, MannKind shall be responsible for the performance
of this Agreement by such Third Party manufacturers.

[SIGNATURE PAGE FOLLOWS]

 

33.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Supply Agreement as of the
Execution Date.

SANOFI-AVENTIS DEUTSCHLAND GMBH

 

By:  

/s/ Siregar

Name:   Siregar Title:   VP HR Sanofi Germany By:  

/s/ ppa. Bergmann

Name:   Bergmann Title:   Head of Finance

[SIGNATURE PAGE TO SUPPLY AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Supply Agreement as of the
Execution Date.

MANNKIND CORPORATION

 

By:  

/s/ Matthew J. Pfeffer

Name:   Matthew J. Pfeffer Title:   CFO

[SIGNATURE PAGE TO SUPPLY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE A

ESTIMATED COGS

(From the Effective Date until December 31, 2015)

 

Estimated Annual Volume (total cartridges, in millions)

 

Cost in US$ per thousand cartridges for all such cartridges

 

4U cartridges

 

8U cartridges

 

12U cartridges

 

16U cartridges

Less than [...***...]

  [...***...]   [...***...]   [...***...]   [...***...]

Equal to or greater than [...***...] but less than [...***...]

  [...***...]   [...***...]   [...***...]   [...***...]

Equal to or greater than [...***...] but less than [...***...]

  [...***...]   [...***...]   [...***...]   [...***...]

Equal to or greater than [...***...] but less than [...***...]

  [...***...]   [...***...]   [...***...]   [...***...]

Equal to or greater than [...***...] but less than [...***...]

  [...***...]   [...***...]   [...***...]   [...***...]

Equal to or greater than [...***...] but less than [...***...]

  [...***...]   [...***...]   [...***...]   [...***...]

Equal to or greater than [...***...] but less than [...***...]

  [...***...]   [...***...]   [...***...]   [...***...]

Notes:

In Calendar Year 2015, the Estimated COGS assumes […***…] per gram Insulin.

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

SCHEDULE B

COGS CAP

For purposes of determining Paid Price, the COGS Cap for a specified dosage
strength shall be the sum of (i) the cost of Insulin, which is determined by
multiplying the weighted average price of Insulin in US Dollars per gram (as
specified in Section 4.1(b)(i)) for the applicable Calendar Year by the yield
and potency factor set forth in Table B-1; and (ii) the corresponding amount set
forth in Table B-2 contained in the volume band corresponding to the Estimated
Annual Volume.

For purposes of determining Cumulative COGS, the COGS Cap shall be the aggregate
sum for all dosage strengths of (i) the cost of Insulin, which is determined by
multiplying the weighted average price of Insulin in US Dollars per gram (as
specified in Section 4.1(b)(i)) for the applicable Calendar Year by the yield
factors set forth in Table B-1; and (ii) the corresponding amounts set forth in
Table B-2 contained in the volume band corresponding to the actual total volume
of cartridges for the applicable Calendar Year.

Table B-1:

 

    

Insulin cost per thousand cartridges for all such cartridges

  

4U cartridges

  

8U cartridges

  

12U cartridges

  

16U cartridges

At all volumes

   Insulin Price x [...***...]    Insulin Price x [...***...]    Insulin Price x
[...***...]    Insulin Price x [...***...]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Table B-2

If Sanofi terminates this Agreement pursuant to Section 10.2(b) hereof, or the
License Agreement pursuant to Section 12.2(a) or (b) thereof, the applicable
annual volume used in computation of the COGS Cap shall be equal to the actual
volume for such portion of the applicable Calendar Year divided by the number of
days elapsed in the applicable Calendar Year prior to the effective date of such
termination multiplied by 365.

 

Annual volume (total cartridges for all dosages, in millions)*

  

Maximum cost, not including Insulin, in $US per
thousand cartridges for all such cartridges

  

4U

  

8U

  

12U

  

16U

Less than [...***...] million

   […***…]    […***…]    […***…]    […***…]

Equal to or greater than [...***...] but less than [...***...]

   […***…]    […***…]    […***…]    […***…]

Equal to or greater than [...***...] but less than [...***...]

   […***…]    […***…]    […***…]    […***…]

Equal to or greater than [...***...] but less than [...***...]

   […***…]    […***…]    […***…]    […***…]

Equal to or greater than [...***...] but less than [...***...]

   […***…]    […***…]    […***…]    […***…]

Equal to or greater than [...***...] but less than [...***...]

   […***…]    […***…]    […***…]    […***…]

Equal to or greater than [...***...] but less than [...***...]

   […***…]    […***…]    […***…]    […***…]

Equal to or greater than [...***...] but less than [...***...]

   […***…]    […***…]    […***…]    […***…]

Equal to or greater than [...***...] but less than [...***...]

   […***…]    […***…]    […***…]    […***…]

Equal to or greater than [...***...] but less than [...***...]

   […***…]    […***…]    […***…]    […***…]

Equal to or greater than [...***...] but less than [...***...]

   […***…]    […***…]    […***…]    […***…]

Equal to or greater than [...***...] but less than [...***...]

   […***…]    […***…]    […***…]    […***…]

Equal to or greater than [...***...] but less than [...***...]

   […***…]    […***…]    […***…]    […***…]

Equal to or greater than [...***...] but less than [...***...]

   […***…]    […***…]    […***…]    […***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Equal to or greater than [...***...] but less than [...***...]

   [...***...]    [...***...]    [...***...]    [...***...]

 

* For the avoidance of doubt, any Product which is ordered by Sanofi in
accordance with the terms of this Agreement but not delivered by MannKind in a
timely fashion (for whatever reason) shall be included for purposes of
calculating the annual volume of cartridges.

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

SCHEDULE C

SAMPLE COGS CALCULATIONS

Example 1. Determining Insulin cost

 

     Insulin cost per thousand cartridges for all such cartridges      4U
cartridges      8U cartridges      12U cartridges      16U cartridges  

At all volumes

    
  Insulin Price x
[...***...]   
       
  Insulin Price x
[...***...]   
       
  Insulin Price x
[...***...]   
       
  Insulin Price x
[...***...]   
  

Weighted average Insulin price of $[...***...] per gram

   $ [...***...]       $ [...***...]       $ [...***...]       $ [...***...]   

Weighted average Insulin price of $[...***...] per gram

(i.e., [...***...])

   $ [...***...]       $ [...***...]       $ [...***...]       $ [...***...]   

Weighted average Insulin price of $[...***...] per gram

(i.e., [...***...])

   $ [...***...]       $ [...***...]       $ [...***...]       $ [...***...]   

Example 2 Determining the COGS Cap for purposes of Paid Price:

Estimated Annual Volume = […***…]

Weighted average Insulin price: $ […***…]

For 4U cartridges: $ […***…] (per thousand)

For 8U cartridges: $ […***…] (per thousand)

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Example 3. Determining the COGS Cap for purposes of Cumulative COGS

Actual total volume = […***…], of which […***…] were 4U and […***…] were 8U.

Weighted average Insulin price: $ […***…]

 

For 4U cartridges:    $ [...***...] (per thousand)    $ [...***...] For 8U
cartridges:    $[…***…] (per thousand)    $ [...***...]

Cumulative COGS cannot exceed $ […***…].

Example 4. True-Up

Actual total volume = […***…], of which […***…] were 4U and […***…] were 8U.

Weighted average insulin price: $[…***…]

Cumulative COGS Cap: $[…***…] (from Example 3)

A. If Cumulative COGS < Cumulative Price Paid

 

For 4U Cartridges (per thousand): Price Paid:    $[…***…] Actual COGS:   
$[…***…] For 8U Cartridges (per thousand):    Price Paid:    $[…***…] Actual
COGS:    $[…***…]

Cumulative Price Paid: $[…***…]

Cumulative COGS = $[…***…] (< Cumulative COGS Cap of $[…***…])

MannKind True-Up Payment to Sanofi: $[…***…]

B. Cumulative Price Paid < Cumulative COGS < COGS Cap

For 4U Cartridges (per thousand):

Price Paid: $[…***…]

Actual COGS: $[…***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

For 8U Cartridges (per thousand): Price Paid:    $[…***…] Actual COGS:   
$[…***…]

Cumulative Price Paid: $[…***…]

Cumulative COGS = $[…***…] (< Cumulative COGS Cap of $[…***…])

Sanofi True-Up Payment to MannKind: $[…***…]

C. Cumulative Price Paid < Cumulative COGS but Cumulative COGS > COGS Cap

 

For 4U Cartridges (per thousand): Price Paid:    $[…***…] Actual COGS:   
$[…***…] For 8U Cartridges (per thousand): Price Paid:    $[…***…] Actual COGS:
   $[…***…]

Cumulative Price Paid: $[…***…]

Cumulative COGS = $[…***…] (> Cumulative COGS Cap of $[…***…])

Sanofi True-Up Payment to MannKind: $[…***…]

Example 5. Effect of inflation on calculation of COGS Cap

CPI increase during 2015 – 4%

CPI increase during 2016 – 3%

Insulin ceiling price in Section 4.1(b)(i)(B) for 2017 = $[…***…]

Insulin ceiling price in Section 4.1(b)(i)(C) for 2017 = $[…***…]

 

Annual volume (total cartridges for all dosages, in millions)

  

Maximum cost, not including Insulin, in $US per thousand
cartridges for all such cartridges

  

4U

  

8U

  

12U

  

16U

Equal to or greater than [...***...] but less than [...***...]

   $[…***…]    $[…***…]    $[…***…]    $[…***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Example 6 Calculation of Price per SKU

If an SKU contains […***…] cartridges of “4U” and […***…] cartridges of “8U”,
then the price applied during the Calendar Year for that SKU shall be […***…]
times the Paid Price of one “4U’ cartridge plus […***…] times the Paid Price of
one “8U” cartridge.

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

SCHEDULE D

CAPA OBLIGATIONS

[…***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

SCHEDULE E

INITIAL FORECAST

[…***…]

 

***Confidential Treatment Requested